IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 20, 2007
                                     No. 07-30269
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

MARIE FERDETTE ARNAUD CART

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 6:05-CR-60052-1


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
      Marie Ferdette Arnaud Cart pleaded guilty to mail fraud. The district
court, after considering the 18 U.S.C. § 3553 factors, determined that the 18 to
24 month advisory guideline range would not provide adequate punishment and
instead imposed a non-guideline sentence of 36 months of imprisonment.
      Cart argues that the sentence is excessive and unreasonable and that the
district court erroneously based its sentencing variance on aggravating
circumstances that were already taken into consideration by the Guidelines.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-30269

      Cart’s sentence is reasonable under § 3553(a) because the district court
used the properly calculated advisory Sentencing Guidelines as a frame of
reference, identified appropriate reasons for the sentencing variance, and made
factual findings to support its sentencing determination. See United States v.
Smith, 440 F.3d 704, 710 (5th Cir. 2006). The judgment of the district court is
affirmed.
      AFFIRMED.




                                      2